Matter of Schmidt v City of Buffalo Planning Bd. (2019 NY Slip Op 08113)





Matter of Schmidt v City of Buffalo Planning Bd.


2019 NY Slip Op 08113


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: CENTRA, J.P., CARNI, LINDLEY, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (368/19) CA 18-01139.

[*1]IN THE MATTER OF JOHN SCHMIDT, PETITIONER, AND TERRENCE A. ROBINSON, PETITIONER-APPELLANT, 
vCITY OF BUFFALO PLANNING BOARD, CITY OF BUFFALO PRESERVATION BOARD AND NORSTAR DEVELOPMENT USA, L.P., RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.